Citation Nr: 0313108	
Decision Date: 06/17/03    Archive Date: 06/24/03

DOCKET NO.  98-02 163A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Determination of a proper initial rating for degenerative 
disc disease of the cervical spine, currently evaluated as 30 
percent disabling.  

(The issue of entitlement to a total disability rating based 
upon unemployability due to service-connected disabilities 
(TDIU) will be the subject of a later decision.)  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Wm. Kenan Torrans, Counsel




INTRODUCTION

The veteran served on active duty from January 1979 to April 
1982.  

This matter arises from an August 1997 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit, Michigan, which established service connection for 
degenerative disc disease of the cervical spine.  By that 
decision, an initial 20 percent evaluation was assigned, 
effective from June 16, 1993.  The veteran filed a timely 
appeal, contending in substance, that the severity of his now 
service-connected degenerative disc disease of the cervical 
spine warranted assignment of an initial evaluation in excess 
of 20 percent.  Before the case was referred to the Board of 
Veterans' Appeals (BVA or Board), however, by a rating 
decision of September 2002, the veteran was granted an 
increased 30 percent initial rating for his cervical spine 
disorder.  The veteran has continued his appeal, contending 
that the severity of his degenerative disc disease of the 
cervical spine warrants assignment of an initial evaluation 
in excess of 30 percent.  The case has now been referred to 
the Board for resolution.  

As a preliminary matter, the Board notes that in conjunction 
with his claim for an increased initial rating for his 
cervical spine disability, the veteran has alleged that he is 
incapable of obtaining or retaining gainful employment due to 
his service-connected disabilities.  The Board observes that 
the veteran is currently in receipt of benefits due to 
disability from the Social Security Administration (SSA), and 
the award of such benefits appears to be based, at least in 
part, on disabilities which are currently service connected.  
A claim for TDIU benefits was previously denied by a rating 
decision of December 2002.  In any event, the Board finds 
that inasmuch as the veteran has consistently maintained that 
he has been unable to obtain or retain gainful employment as 
a result of his service-connected disabilities during the 
course of this appeal, such constitutes an inferred claim for 
TDIU benefits.  While such claim for entitlement to TDIU 
benefits was denied by the December 2002 rating decision, 
such issue is inextricably intertwined with consideration of 
an extraschedular evaluation under the provisions of 
38 C.F.R. § 3.321(b)(1) (2002).  

The Board finds that in order to properly determine whether 
or not the veteran should be entitled to receive TDIU 
benefits or an extraschedular rating under 38 C.F.R. 
§ 3.321(b)(1), further evidentiary development must be 
undertaken.  Accordingly, the Board will undertake additional 
development with respect to the issue of entitlement to TDIU 
benefits, pursuant to authority granted by 67 Fed. Reg. 
3,099, 3,104 (Jan. 23, 2002) (to be codified at 38 C.F.R. 
§ 19.9).  See also VAOPGCPREC 1-2003 (May 21, 2003).  When 
the development is completed, the Board will provide notice 
of development as required by Rule of Practice 903.  (67 Fed. 
Reg. 3,099, 3,105 (Jan. 23, 2002) (to be codified at 
38 C.F.R. § 20.903)).  After giving the required notice and 
reviewing any response to the notice, the Board will prepare 
a separate decision addressing that issue.  


FINDINGS OF FACT

1.  The VA has fulfilled its duty to assist the veteran by 
fully developing all relevant evidence necessary for the 
equitable disposition of the issue on appeal.  

2.  The veteran's cervical spine is not shown to be 
ankylosed, and has not been shown to have sustained a 
fracture or otherwise involve any bony fixation.  

3.  The veteran's manifestations of his degenerative disc 
disease have not been objectively shown, since September 23, 
2002, to involve incapacitating episodes requiring bed rest 
prescribed by a physician, and have been shown to involve 
severe limitation of motion due to pain.  

4.  The veteran's degenerative disc disease of the cervical 
spine is objectively shown to involve symptomatology most 
consistent with severe limitation of motion and severe 
recurrent attacks of intervertebral disc syndrome with 
intermittent relief.  




CONCLUSION OF LAW

The criteria for assignment of an initial 40 percent 
evaluation for the veteran's degenerative disc disease of the 
cervical spine have been met.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 4.1-4.14, 4.40, 4.45, 
4.71a, Diagnostic Codes 5290, 5293 (2002); 67 Fed. Reg. 
54345-54349 (August 22, 2002); 66 Fed. Reg. 45,620 (Aug. 29, 
2001) (codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, and 3.326(a)).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran currently maintains that the severity of his 
service-connected degenerative disc disease of the cervical 
spine is greater than reflected by the initially assigned 30 
percent evaluation.  Accordingly, he seeks assignment of an 
initial evaluation in excess of 30 percent for that 
disability.  In such cases, the VA has a duty to assist the 
veteran in developing evidence to substantiate his claims.  

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C. 
§§ 5100, 5102, 5103, 5103A, and 5107).  In substance, the 
VCAA provides that the VA shall make reasonable efforts to 
assist a claimant in obtaining evidence necessary to 
substantiate his or her claim for benefits under the laws 
administered by the VA.  In pertinent part, this law 
redefines the obligations of the VA with respect to the duty 
to assist.  The provisions of the VCAA apply to all claims 
for VA benefits, to include claims involving entitlement to 
increased ratings and for service connection.  

VA issued regulations to implement the VCAA in August 2001.  
See 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a)).  The amendments were effective from November 9, 
2000, except for the amendment to 38 C.F.R. § 3.156(a), the 
second sentence of 38 C.F.R. § 3.159(c), and 38 C.F.R. 
§ 3.159(c)(4)(iii).  The VA stated that "provisions of this 
rule merely implement the VCAA, and do not provide any right 
other than those provided in the VCAA."  66 Fed. Reg. 
45,629.  Accordingly, in general, where the record 
demonstrates that the statutory mandates have been satisfied, 
the regulatory provisions are likewise satisfied.  

Pursuant to the VCAA, the VA has a duty to assist a claimant 
in obtaining evidence necessary to substantiate his or her 
claim for VA benefits.  See 38 U.S.C.A. §§ 5103A, 5107(a) 
(West 2002).  This assistance specifically includes obtaining 
all relevant records, private or public, adequately 
identified by the claimant with proper authorization for 
their receipt; obtaining any relevant evidence in federal 
custody; and obtaining a medical examination or opinion where 
such is necessary to make a decision on the claim.  Id.  The 
ultimate responsibility for furnishing evidence, however, 
rests with the claimant.  See 38 U.S.C.A. § 5103A (West 
2002); 66 Fed. Reg. 45,630 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R. § 3.159(c).  

Essentially, the VCAA provides that the VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim.  The VA is not required, however, to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  The VCAA also includes new notification 
provisions.  Specifically, it requires the VA to notify the 
claimant and the claimant's representative, if any, of any 
information and any medical or lay evidence, not previously 
provided to the Secretary that is necessary to substantiate 
the claim for VA benefits.  See generally 38 U.S.C.A. 
§§ 5102, 5103 (West 2002); 66 Fed. Reg. 45,620, 45,630 (Aug. 
29, 2001) (to be codified as amended at 38 C.F.R. 
§ 3.159(b)).  As part of the notice, VA is required to inform 
the claimant and the claimant's representative which evidence 
is to be provided by the claimant, and which evidence, if 
any, VA will attempt to obtain for the claimant.  See 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002) 
(requiring the VA to notify the veteran of what evidence he 
was required to provide and what evidence the VA would 
attempt to obtain).  

In the present case, the Board finds that the VA's redefined 
duty to notify and assist the veteran has been fulfilled with 
respect to the issue addressed here.  The Board finds that 
the veteran has been provided with adequate notice of the 
evidence needed to substantiate his claim for an increased 
initial rating for his degenerative disc disease of the 
cervical spine.  The veteran has also been provided with 
notice of what evidence the VA would obtain, and the evidence 
he was to provide.  In that regard, the Board concludes that 
the discussions as contained in the initial rating decision, 
in the subsequent statement of the case and supplemental 
statements of the case, and in correspondence to the veteran 
dated in May 2003 have effectively provided him with 
sufficient information regarding the applicable regulations 
and the evidence necessary to substantiate his claim for an 
increased initial rating for his cervical spine disorder, 
characterized as degenerative disc disease of the cervical 
spine.  The Board finds that such documents are essentially 
in compliance with the VA's revised notice requirements.  By 
that correspondence, the veteran was advised of the evidence 
necessary to substantiate his claim for an increased initial 
rating, and what evidence was necessary to show that the 
service-connected cervical spine disorder was of greater 
severity than reflected by the initially assigned 30 percent 
evaluation.  In addition, by those documents, the veteran has 
been informed of what evidence the VA would attempt to 
obtain, and what evidence he was responsible for providing.  
Further, via the above-captioned documents, the veteran was 
advised of the relevant statutes and regulations as were 
applicable to his claim, and of his rights and duties under 
the VCAA.  In view of the nature of the service-connected 
disability, as well as the evidence already obtained, the 
Board finds that the VA does not have any further outstanding 
duty to inform the veteran that any additional information or 
evidence is needed.  See Quartuccio, supra.  

With respect to assistance with evidentiary development 
involving the veteran's claims for an increased rating, the 
Board concludes that all relevant medical evidence has been 
obtained, and that all relevant facts have been properly 
developed.  In short, the Board finds that all evidence 
necessary for an equitable disposition of the issue of 
entitlement to an increased initial rating for a cervical 
spine disorder, characterized as degenerative disc disease of 
the cervical spine, has been obtained.  The evidence of 
record includes the veteran's service medical records, post 
service clinical treatment records, statements offered by the 
veteran in support of his claim, reports of VA rating 
examinations, and post service clinical treatment records.  
In addition, the Board observes that the veteran declined the 
opportunity to appear before either a Hearing Officer at the 
RO or before a Veterans Law Judge in order to present 
testimony at a personal hearing, although he did present 
testimony at a personal hearing at the RO regarding his 
initial claim for service connection.  

By the rating examinations conducted in connection with this 
claim, the Board finds that all relevant aspects of the 
veteran's service-connected cervical spine disorder have been 
addressed to the extent practicable.  In that regard, the 
Board notes that the various rating examiners have 
substantially addressed all relevant rating criteria 
necessary to evaluate the veteran's cervical spine disorder.  
Moreover, the veteran has not asserted that his cervical 
spine disorder has increased in severity since the time he 
was last evaluated in May and June 2002.  The Board finds 
that the rating examination reports in conjunction with the 
clinical treatment records provide a sufficiently accurate 
picture of the veteran's service-connected chronic cervical 
spine disorder so as to allow for an equitable determination 
of that issue without requiring further attempts to obtain 
additional clinical treatment records which may not be 
available.  Accordingly, in light of the foregoing, and in 
light of its decision in this case, the Board concludes that 
scheduling the veteran for further rating examinations or to 
obtain additional clinical treatment records would likely 
result in unnecessary delay, and would not add anything of 
substance to the evidentiary record.  The Board is unaware of 
any additional relevant evidence which is available in 
connection with the veteran's claim, and concludes that all 
reasonable efforts have been made by the VA to obtain the 
evidence necessary to substantiate his claim for an increased 
initial rating for degenerative disc disease of the cervical 
spine.  Therefore, no further assistance to the veteran 
regarding the development of evidence is required, and would 
otherwise be unproductive.  

Historically, the veteran's claim for service connection for 
a cervical spine disorder was received by the RO on June 16, 
1993.  His claim was initially denied by a March 1994 rating 
decision.  The veteran appealed that decision, and after 
determining that additional evidentiary development was 
necessary, the Board remanded the case to the RO in August 
1996.  Pursuant to the development undertaken as directed by 
the Board, service connection for what was characterized as 
degenerative disc disease of the cervical spine was 
established by an August 1997 rating decision.  By that 
rating decision, an initial 20 percent disability evaluation 
was assigned, effective from June 16, 1993.  

The veteran subsequently filed a timely appeal with respect 
to the RO's August 1997 rating decision, contending that the 
severity of his service-connected cervical spine disorder 
warranted assignment of an initial rating in excess of 20 
percent.  During the course of his appeal, the RO determined 
that further evidentiary development of the case was 
necessary, and scheduled the veteran to undergo an additional 
VA rating examination.  Before the case was referred to the 
Board, by a rating decision of September 2002, the veteran 
was granted an increased 30 percent initial disability 
evaluation for his cervical spine disorder.  Such 
determination was apparently based on limitation of motion of 
the veteran's cervical spine, which was found to be severe.  
At that time, the RO also found that the veteran's 
symptomatology was consistent with intervertebral disc 
syndrome, and applied revised rating criteria for evaluating 
that disability.  

The veteran subsequently continued his appeal, contending 
that the severity of his cervical spine disability warranted 
assignment of an initial evaluation in excess of 30 percent.  
In addition, the veteran argued that the RO improperly failed 
to consider the criteria for evaluating intervertebral disc 
syndrome which were in effect prior to September 23, 2002, 
when he had initially submitted his claim for service 
connection for his cervical spine disability.  The case has 
now been referred to the Board for resolution.  

Generally, disability evaluations are determined by 
evaluating the extent to which the veteran's service-
connected disability affects his ability to function under 
the ordinary conditions of daily life, including employment, 
by comparing his symptomatology with the criteria set forth 
in the VA Schedule for Rating Disabilities (Rating Schedule).  
See 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 
4.10 (2002).  In addition, an appeal from the initial 
assignment of a disability rating requires consideration of 
the entire time period involved, and contemplates "staged 
ratings" where warranted.  See Fenderson v. West, 12 Vet. 
App. 119 (1999).  Further, where there is a question as to 
which of two disability ratings shall be applied, the higher 
rating will be assigned if the disability picture more nearly 
approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  See 38 C.F.R. 
§ 4.7 (2002).  

In evaluating service-connected disabilities, the Board must 
assess functional impairment and determine the extent to 
which a service-connected disability adversely affects the 
ability of the body to function under the ordinary conditions 
of daily life, including employment.  See 38 C.F.R. § 4.10 
(2002).  Ratings based on limitation of motion do not subsume 
the various rating factors in 38 C.F.R. §§ 4.40 and 4.45 
(2002).  An evaluation may be based on either actual 
limitation of motion or the functional equivalent of 
limitation of motion due to less or more movement than 
normal, weakened movement, excess fatigability, 
incoordination, and pain on movement.  See 38 C.F.R. §§ 4.40, 
4.45; see also DeLuca v. Brown, 8 Vet. App. 202 (1995) 
(discussing 38 C.F.R. §§ 4.40, 4.45).  The applicable 
regulations, and the prohibition against pyramiding set forth 
in 38 C.F.R. § 4.14 (2002), do not prohibit consideration of 
higher ratings based on functional limitations.  Id.  It is 
possible for a veteran to have separate and distinct 
manifestations from the same injury which would permit rating 
under several diagnostic codes.  The critical element in 
permitting the assignment of several ratings under various 
diagnostic codes is that none of the symptomatology for any 
one of the conditions is duplicative or overlapping with the 
symptomatology of the other condition.  See Esteban v. Brown, 
6 Vet. App. 296, 261-62 (1994).  Moreover, as a general 
matter, regulations provide in substance that where no 
specific rating criteria address the specific symptomatology 
associated with a particular disability, such disability 
should be evaluated under the provisions of a diagnostic code 
where the functions affected and anatomical localization and 
symptomatology are closely analogous to that given diagnostic 
code.  See 38 C.F.R. § 4.20 (2002).  

Private, VA, and Social Security Administration (SSA) 
clinical treatment records dating from January 1995 through 
August 2000 disclose that the veteran consistently complained 
of experiencing severe neck pain and significantly limited 
motion in his cervical spine during that period.  In March 
1995, the veteran was noted to have what was characterized as 
a cervical spasm in the paraspinous muscles.  At that time, 
the veteran would not allow movement in his neck when 
palpated.  Cranial nerves were normal however.  In July 1995, 
the veteran was thought to have sustained herniated discs in 
his cervical spine as a result of an in-service injury.  As a 
general matter, while the post-service clinical treatment 
records disclose that the veteran received prescription 
medication for his neck pain, those records fail to show that 
the veteran underwent any particular treatment for complaints 
related to his cervical spine disability.  In November 1996, 
the veteran underwent a private orthopedic examination in 
which he complained of chronic neck pain.  At that time, he 
was shown to have forward flexion of 25 degrees, extension of 
10 degrees, left and right lateral flexion of 20 and 15 
degrees, respectively, and left and right rotation to 40 and 
35 degrees, respectively.  In addition, an MRI conducted at 
that time disclosed bulging at C4-5.  The veteran was also 
seen by his private physician in June 1997, and again 
complained of experiencing severe pain in his cervical spine.  
At that time, the veteran's actual range of motion in his 
cervical spine was not indicated, although the treating 
physician stated that the veteran had what he characterized 
as very little range of motion in his neck due to pain.  Of 
note, the physician stated that it was his impression that 
the veteran would not really be able to carry on gainful 
employment.  The physician did not, however, offer any 
explanation of what disabilities formed the basis for such 
statement, or otherwise provide the reasons why he considered 
the veteran to be unemployable.  

In February 1998, the veteran was seen by his private 
physician for complaints of chronic neck pain with limitation 
of motion.  The physician observed that over the course of 
treatment, the veteran had demonstrated very little 
spontaneous range of motion in his neck.  Range of motion was 
noted to have been what the physician characterized as 
severely restricted.  The veteran had 10 degrees of forward 
flexion, with approximately 10 degrees of rotation to the 
left and right.  The physician concluded with a diagnosis of 
severe degenerative changes in the cervical spine resulting 
in considerable disability.  There is no indication that X-
rays were performed at that time, and it is unclear as to the 
basis of the physician's diagnosis.  In any event, an MRI of 
the cervical spine disclosed multiple bulging with some 
impingement at the C-3, C-4 level, and generalized arthritis.  

Treatment records dated in January and February 1999 disclose 
that there was no evidence of radiculopathy in the veteran's 
cervical spine, per EMG studies.  X-rays conducted at that 
time disclosed that there appeared to be mild straightening 
of the normal cervical lordosis which may have been due to 
muscle spasm.  According to the examining physician, there 
did not appear to have been any significant change from X-
rays conducted in July 1997.  Remaining clinical treatment 
records show that the veteran was seen approximately twice a 
year for regular check ups regarding his complaints of neck 
pain, and that his medication prescriptions were continued.  
Otherwise the clinical treatment records reflect treatment 
for severe and chronic polysubstance abuse and for 
psychiatric problems.  

In November 1996, the veteran underwent a VA rating 
examination, and complained of experiencing chronic neck pain 
and limited motion.  The report of the examination discloses 
that while in service in 1981, the veteran was involved in a 
drunken-driving accident in which a sport utility vehicle 
crashed into a tree at 90 miles per hour.  The veteran 
sustained head and neck injuries in the accident, and 
complained of neck pain since that time.  At the time of the 
accident, no neurological or bony pathology was found on 
examination and testing.  On examination, the veteran was not 
found to have any loss of musculature in the neck region.  He 
was observed to hold his head in a rigid position, and 
rotated his body when turning.  He was found to have 25 
degrees of flexion, 10 degrees of extension, and left and 
right lateral flexion of 20 and 15 degrees, respectively.  
Rotation to the left was to 40 degrees, and to the right was 
35 degrees.  The examiner noted that if muscle spasm was 
present, such was of a very mild degree.  The veteran was not 
found to have any particular tenderness, and no crepitus.  
Deep tendon reflexes and grip strength were normal.  The 
examiner concluded with a diagnosis of degenerative disc 
disease of the cervical spine, most severe at C4-5, but 
without discrete neurological involvement.  

The veteran underwent a subsequent VA rating examination in 
January 1999.  The report of that examination discloses that 
the veteran continued to complain of chronic pain in his 
cervical spine area.  Flare-ups of neck pain were severe and 
necessitated the use of pain medication according to the 
veteran.  He indicated that any movement of his neck would 
aggravate his symptoms, and that relief could only be 
obtained through stabilization of his neck.  The veteran 
further stated that he had not undergone any surgery on his 
cervical spine, but that he had been forced to stop working 
in his trade as a carpenter in 1994 due to neck pain and 
headaches.  On examination, the veteran was observed to be 
very tense.  He held himself in what was characterized as a 
very rigid manner, and the examiner offered that the veteran 
clearly manifested psychosomatic pathology in addition to any 
actual clinical pathology.  The veteran was observed to walk 
in a much more relaxed manner after the conclusion of the 
examination and after walking away with his girlfriend.  The 
veteran's cervical spine was not observed to have any 
deformity, and no objective tenderness to the neck was shown.  
No muscle tension or spasm was indicated in the para-cervical 
muscles.  The veteran did not manifest any shoulder pain at 
the time of the examination.  He did become tense when asked 
to make movements with his neck.  Forward flexion was to 15 
degrees, extension was to 5 degrees, lateral flexion was to 
10 degrees of the left, and 15 degrees on the right.  While 
the veteran complained of numbness and tingling in his arms 
and hands, there was no objective evidence of any peripheral 
neuropathy.  There was no muscular atrophy in the upper body 
and extremities, and there was normal sensation to pinprick 
in the upper extremities.  The veteran was observed to walk 
with a normal gait, and hand grip was strong bilaterally with 
full dexterity of the fingers.  The examiner concluded with a 
diagnosis of degenerative disc disease in the cervical spine.  
He went on to state that there was no cervical radiculopathy, 
no peripheral neuropathy, and no carpal tunnel syndrome.  X-
ray results disclosed no significant changes from when the 
veteran last underwent an X-ray examination in July 1997.  

The report of a VA rating examination conducted in July 2000 
discloses that the veteran had previously been diagnosed with 
multiple degenerative joint disease of the cervical spine.  
The veteran indicated that there had been no significant 
changes since he was last examined in January 1999.  He 
continued to complain of experiencing pain in his neck 
radiating into his shoulders with tingling and numbness into 
the upper extremities.  The veteran indicated that such pain 
restricted his mobility, and adversely affected his normal 
activities of daily living.  The veteran stated that he did 
not work or otherwise engage in any type of activity other 
than watching television or riding in cars with friends.  On 
examination, the veteran was shown to be able to stand erect 
without any postural abnormalities.  He was observed to move 
slowly and in a stiff position.  He did not move his neck 
when standing or walking.  The veteran was observed to be 
able to put on and remove his shirt without difficulty, but 
he was noted to have limited range of motion in his cervical 
spine.  Flexion was to 12 degrees, extension was to 0 
degrees, left and right lateral flexion was to 21 and 18 
degrees, respectively, and left and right rotation was to 12 
and 8 degrees, respectively.  No tenderness on or around the 
shoulders was shown, and no muscle spasm or tightness was 
indicated in any of the upper musculature.  Muscle strength 
was 5/5, but was otherwise limited due to pain.  MRI results 
disclosed progression of degenerative disc disease at C6-C7, 
with resulting increase in the amount of canal narrowing.  
The examiner indicated that there may have been some left 
anterior spinal cord contact or flattening at that level.  
The examiner concluded with a diagnosis of multiple 
degenerative joint disease with multiple bulging discs of the 
cervical spine.  The examiner went on to state that there was 
radiological evidence of degenerative joint disease with 
neural foramen narrowing at C6-7.  Such would explain the 
increase in symptomatology the veteran claimed to experience.  
The examiner further offered that the veteran's complaints of 
pain did not fit into any dermatological or neurological 
pattern.  

The report of the most recent VA rating examination conducted 
in May 2002 discloses that the veteran had not sought or 
received active treatment for his cervical spine complaints 
since 1995.  The veteran indicated that he only saw "Pain 
Management" for pain medication only.  According to the 
veteran, he lived with his brother, and performed his own 
cooking and grocery shopping.  At the time of the interview, 
the veteran indicated that he had driven himself to the 
interview from his home which was noted to be some four to 
six hours distant.  The examiner noted that the veteran's 
driver's license was not subject to any restrictions, such as 
might involve the use of side-view mirrors.  The veteran 
complained of experiencing chronic, severe pain in his neck, 
and generally reported that his symptomatology included 
stiffness, fatigue, and lack of endurance.  According to the 
veteran, his treatment was limited to pain medication.  He 
further indicated that turning his head exacerbated his pain, 
while sleeping provided relief.  On examination, the veteran 
was observed to sit in a stiff manner with his shoulders 
hunched.  He was able to dress and undress himself.  
Actively, forward flexion was to 12 degrees, extension was to 
10 degrees, lateral bending to the left and right was to 15 
and 10 degrees, respectively.  Left and right rotation was to 
30 and 25 degrees, respectively.  There was no evidence of 
muscle wasting or atrophy, and no evidence of spasm.  In 
addition, there was no tenderness on palpation.  X-rays 
disclosed mild intervertebral disc space narrowing at C6-7, 
slight encroachment of osteophytes upon left-sided 
intervertebral foramen at C6-7, and limited movement of the 
spine on flexion and extension.  The examiner concluded with 
a diagnosis of degenerative joint disease of the cervical 
spine, stable and consistent with aging.  

Here, the veteran's degenerative disc disease of the cervical 
spine is evaluated under the provisions of 38 C.F.R. § 4.71a, 
Diagnostic Codes 5290 and 5293 (2002).  While he is shown to 
have degenerative disc disease of the cervical spine, as a 
practical matter, the veteran's cervical spine disability is 
primarily shown to involve severe limitation of motion, which 
is evaluated as 30 percent disabling under the provisions of 
Diagnostic Code 5290.  Such rating is the highest evaluation 
available under that diagnostic code.  In addition, the 
veteran's cervical spine disability is shown to manifest 
symptomatology consistent with intervertebral disc syndrome 
which is evaluated under the criteria found at Diagnostic 
Code 5293.  

Under the criteria in effect when the veteran's claim was 
received in June 1993, a noncompensable evaluation was 
assigned for intervertebral disc syndrome which was 
considered to be postoperative, cured.  A 10 percent 
evaluation was contemplated for mild intervertebral disc 
syndrome, and a 20 percent evaluation was assigned where the 
symptomatology was found to be moderate, manifested by 
recurring attacks.  For assignment of a 40 percent 
evaluation, the criteria required a showing of severe, 
recurring attacks of intervertebral disc syndrome, with 
little intermittent relief.  A 60 percent evaluation, the 
highest rating available under Diagnostic Code 5293, was 
available where the intervertebral disc syndrome was 
pronounced, with persistent symptoms compatible with sciatic 
neuropathy with characteristic pain and demonstrable muscle 
spasm, absent ankle jerk, or other neurological findings 
appropriate to the site of the diseased disc, and with little 
intermittent relief.  See 38 C.F.R. § 4.71a, Diagnostic Code 
5293 (2002).  

During the course of the veteran's appeal, however, the 
rating criteria for evaluating intervertebral disc syndrome 
were revised.  See 67 Fed. Reg. 54345-54349 (August 22, 
2002).  The new criteria, codified at 38 C.F.R. § 4.71a, 
Diagnostic Code 5293, became effective from September 23, 
2002.  As the change in the applicable regulations occurred 
during the pendency of the veteran's appeal, the Board must 
apply the version of those regulations which is more 
favorable to his claim from the time the new regulations 
became effective.  See Karnas v. Derwinski, 1 Vet. App. 308, 
312-13 (1991).  The former criteria alone must be applied 
prior to September 23, 2002, the effective date of the new 
criteria.  See generally 38 U.S.C.A. § 5110(g) (West 2002) 
(where compensation is awarded pursuant to any Act or 
administrative issue, the effective date of such award or 
increase shall be fixed in accordance with the facts found, 
but shall not be earlier than the effective date of the Act 
or administrative issue); see also Green v. Brown, 10 Vet. 
App. 111, 116-119 (1997).  

Under the revised criteria for evaluating intervertebral disc 
syndrome, which became effective from September 23, 2002, 
such disability is to be evaluated either on the total 
duration of incapacitating episodes over the past 12 months, 
or by combining under Section 4.25 separate evaluations of 
its chronic orthopedic and neurologic manifestations along 
with evaluations of all other disabilities, whichever method 
results in the higher evaluation.  Under the revised 
Diagnostic Code 5293, a 10 percent evaluation is assigned 
where the disability involves incapacitating episodes having 
a total duration of at least one week, but less than two 
weeks during the past 12 months.  A 20 percent evaluation is 
contemplated where the incapacitating episodes have a total 
duration of at least two weeks, but less than four weeks 
during the past 12 months.  For assignment of a 40 percent 
evaluation, there must be a showing of incapacitating 
episodes having a total duration of at least four weeks, but 
less than six weeks during the past 12 months.  A 60 percent 
rating, the highest available under the revised Diagnostic 
Code 5293, is contemplated where there are incapacitating 
episodes having a duration of at least six months during the 
past 12 months.  Note (1) to Diagnostic Code 5293 states that 
for purposes of evaluations under those criteria, an 
incapacitating episode is a period of acute signs and 
symptoms due to intervertebral disc syndrome that requires 
bed rest prescribed by a physician and treatment by a 
physician.  "Chronic orthopedic and neurological 
manifestations" means orthopedic and neurological signs and 
symptoms resulting from intervertebral disc syndrome that are 
present constantly, or nearly so.  Note (2) states that when 
evaluating intervertebral disc syndrome on the basis of 
chronic manifestations, orthopedic disabilities are to be 
evaluated using evaluation criteria for the most appropriate 
orthopedic diagnostic code or codes.  Neurological 
disabilities are to be evaluated separately using evaluation 
criteria for the most appropriate neurologic diagnostic code 
or codes.  Note (3) states:  If intervertebral disc syndrome 
is present in more than one spinal segment, provided that the 
effects in each spinal segment are clearly distinct, each 
segment is to be evaluated on the basis of chronic orthopedic 
and neurologic manifestations or incapacitating episodes, 
whichever method results in a higher evaluation for that 
segment.  67 Fed. Reg. 54345-54349 (August 22, 2002).  

The Board observes that degenerative disc disease is a major 
characteristic of the veteran's cervical spine disability.  
Such is considered to be akin to traumatic or degenerative 
arthritis, which is evaluated under the criteria found at 
Diagnostic Codes 5003 and 5010.  Pursuant to those criteria, 
traumatic arthritis is to be evaluated as degenerative 
arthritis under the criteria set forth at 38 C.F.R. § 4.71a, 
Diagnostic Code 5003 (2002).  Under those criteria, , 
degenerative arthritis (hypertrophic or osteoarthritis), 
established by X-ray findings, is rated on the basis of 
limitation of motion under the appropriate diagnostic code 
for the specific joints involved.  When, however, the 
limitation of motion of the specific joint or joints involved 
is noncompensable under the appropriate diagnostic codes, a 
rating of 10 percent is for application for each such major 
joint or group of minor joints affected by limitation of 
motion, to be combined, not added, under Diagnostic Code 
5003.  Limitation of motion must be objectively confirmed by 
findings such as swelling, muscle spasm, or satisfactory 
evidence of painful motion.  In the absence of limitation of 
motion, a 10 percent evaluation is assigned where there is X-
ray evidence of involvement of two or more major joints or 
two or more minor joint groups.  A 20 percent evaluation, the 
highest rating available under Diagnostic Code 5003, is 
contemplated where there is X-ray evidence of involvement of 
2 or more major joints or 2 or more minor joint groups, with 
occasional incapacitating exacerbations.  Note (1) to 
Diagnostic Code 5003 states that the 10 and 20 percent 
ratings based on X-ray findings, as set forth above, will not 
be combined with ratings based on limitation of motion.  Note 
(2) states that the 10 and 20 percent ratings based on X-ray 
findings, as set forth above will not be utilized in rating 
conditions listed under Diagnostic Codes 5013 to 5024, 
inclusive.  Id.  

Here, however, the symptomatology contemplated under the 
criteria found at Diagnostic Codes 5003/5010 is incorporated 
in the evaluative criteria set forth at Diagnostic Codes 5209 
and 5293.  Accordingly, the veteran would not be entitled to 
receive a separate evaluation for his degenerative joint 
disease as such would constitute "pyramiding" as explained 
at 38 C.F.R. § 4.14.  Even though degenerative joint disease 
has been found to be a component of the veteran's cervical 
spine disorder, the evaluative criteria found at Diagnostic 
Codes 5290 and 5293 afford him a higher rating, and as such, 
will be the criteria under which his disability is rated.  In 
that regard, the Board also notes that the veteran's cervical 
spine disability is not shown to involve ankylosis, 
fractures, or other bony fixation.  Accordingly, the criteria 
found at 38 C.F.R. § 4.71a, Diagnostic Codes 5285, 5286, or 
5287 will not be addressed.  

In any event, upon a thorough review of the objective medical 
evidence contained in the veteran's claims file, and in 
consideration of the applicable rating criteria, the Board 
finds that the evidence supports a grant of an initial 40 
percent evaluation for the veteran's degenerative disc 
disease of the cervical spine under the former criteria for 
evaluating intervertebral disc syndrome.  See 38 C.F.R. 
§ 4.71a, Diagnostic Code 5293 (2002).  Here, the Board finds 
that the revised rating criteria set forth at Diagnostic Code 
5293, which became effective from September 23, 2002, are not 
particularly applicable to the veteran's symptomatology, and 
it does not appear that the veteran would be entitled to an 
initial evaluation in excess of 20 percent under those 
criteria.  In that regard, the Board observes that the 
veteran has not been objectively shown to experience what 
could be characterized as incapacitating episodes involving 
his cervical spine disability since his discharge from 
service.  Moreover, the Board notes that other than obtaining 
pain medication from the VA Pain Management Center, the 
veteran has neither sought nor received treatment for his 
cervical spine disability since 1995.  

The Board recognizes that the veteran has been seen and 
examined by private physicians who have offered their 
opinions as to the degree of impairment the veteran has 
experienced as a result of the disability at issue here.  The 
veteran has not, however, been objectively shown to manifest 
the neurological signs and symptoms as he has claimed.  As he 
has not undergone treatment for his cervical spine 
disability, he has not, therefore, been prescribed any bed 
rest or other regimen to alleviate his symptoms.  The Board 
finds, therefore, that under the revised criteria as set 
forth at Diagnostic Code 5293, the veteran would not be 
entitled to assignment of a disability rating in excess of 20 
percent.  

With respect to the former evaluative criteria, however, the 
Board notes that the veteran's symptoms appear to be 
consistent with the criteria for assignment of a 40 percent 
initial evaluation.  In that regard, the Board observes that 
the veteran has consistently complained of severe chronic 
pain in his cervical spine which is relieved by sleep and/or 
pain medication.  The veteran is shown to experience 
intermittent relief, and as such, the Board finds that 
assignment of a 40 percent evaluation is appropriate under 
the former criteria set forth at Diagnostic Code 5293.  
During the course of this appeal, the veteran complained of 
experiencing severe limitation of motion, and such has been 
consistently demonstrated on examination.  

Severe limitation of motion of the cervical spine warrants 
assignment of a 30 percent evaluation under Diagnostic Code 
5290.  The veteran is currently assigned a 30 percent rating 
under those criteria.  Here, the Board observes that there 
may be some question as to the actual severity of the 
veteran's symptomatology, particularly in view of the 
veteran's sudden alleviation of symptoms observed by the 
rating examiner following the completion of the January 1999 
rating examination.  There is nonetheless sufficient evidence 
of record to demonstrate that the veteran has consistently 
complained of experiencing severe recurring attacks of 
intervertebral disc syndrome, and while such complaints may 
be considered to be out of all proportion to his actual 
clinical pathology, after resolving all reasonable doubt in 
the veteran's favor, the Board concludes that the evidence 
supports assignment of an initial 40 percent evaluation for 
the veteran's degenerative disc disease of the cervical spine 
under the former criteria set forth at Diagnostic Code 5293.  
In reaching such conclusion, the Board has taken into account 
the veteran's complaints of pain and weakness, and while 
weakness and fatigability have not been indicated, the 
veteran has been shown to experience limitation of motion due 
to severe pain, which warrants assignment of an initial 
evaluation in excess of 30 percent.  See generally 38 C.F.R. 
§§ 4.40, 4.45; DeLuca, supra.  Here, the Board finds that the 
criteria set forth at Diagnostic Code 5293 afford the veteran 
the highest available rating given his demonstrated 
symptomatology.  

The veteran would not, however, be entitled to assignment of 
an initial evaluation in excess of 40 percent under the 
former criteria set forth at Diagnostic Code 5293.  As 
consistently shown throughout the course of this appeal, the 
veteran has not been shown to have manifested any 
neurological symptoms, sciatica, neuropathy, or muscle spasm 
associated with his cervical spine disability.  The above-
cited criteria under Diagnostic Code 5293 are essentially 
predicated on neurological pathology which has not 
objectively been shown here.  None of the VA rating 
examination reports dated in November 1996, January 1999, 
July 2000, or May 2002 found any significant muscle spasm or 
any neurological pathology associated with the veteran's 
cervical spine disability.  Moreover, to the extent that the 
veteran complained of experiencing numbness and tingling in 
his upper extremities, such was not objectively shown, and 
his complaints were found to have been inconsistent with any 
known neurological or dermatological disorders.  Further, 
while there may be some question as to the degree of relief 
the veteran has been shown to experience as a result of his 
cervical spine disability, the Board finds that he has been 
shown to experience at least some intermittent relief, and 
therefore, concludes that the criteria for assignment of an 
initial 40 percent evaluation for his cervical spine 
disability have been met.  To that extent, the veteran's 
appeal is granted.  


ORDER

Subject to the applicable statutes and regulations governing 
the award of monetary benefits, assignment of an initial 40 
percent evaluation for the veteran's degenerative disc 
disease of the cervical spine is granted.  



	                        
____________________________________________
	WARREN W. RICE, JR.
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

